Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 July 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Manchester July 18. 1774
I am thus far arrived on my Journey, and have met with every success I could possibly have expected. I have been introduced to the first Houses in Liverpool, and this place, and am likely to make very valuable connections. I do not mean to make any sudden engagements, but to establish a correspondence in every place, and in every manufacturing branch, which I may in future make use off. I find I can have goods shipped for me at 12 mo Credit, and save the whole profit I now give the London Merchants. Collonel Boyd proves himself to be a most agreeable companion, and faithfull friend, we pass our time merrily with prudence, and industriously when engaged in business, he introduces me in the kindest manner to all his friends and Connections, and in consequence of his notice I am kindly treated, and my correspondence is solicited, as he always speaks very obligingly of my integrity &c. I desire every person who I am likely to have any business with, to inform himself of my real Character, for an honest man does not fear strict enquiry, and is rather flattered with, than offended at it, therefore as I am conscious of the rectitude of my intentions I am rather forward in giving proofs, to prevent their being required of me, and finding your name universally respected, I have sometimes spoke of the honor of my alliance to you and occasionaly mentioned your knowledge of my Character. I have referr’d some persons to you for it, particularly Mr. Radcliffe and Mr. Philips of manchester, they are to send me patterns of their Goods and conditions of Business, which I have directed to your house, if they should enquire about me by letter, (for I leave with them a Letter to You,) I shall be highly obliged by your giving me such a character as you may think I deserve. I hope I shall not offend you by this liberty, I do not mean you should in the least lay yourself liable for my conduct, I only wish you would give your opinion of me, and if you should think me too presuming, your silence on the subject, will be the severest punishment. I shall be highly obliged if you will write a Letter of introduction for me to Leeds as perhaps the Gentlemen I knew there may not remember me.
Please to make my best Respects acceptable to Mrs. Stevenson Mrs. and Miss Hewson Mrs. Blunt M. Barwell and all enquiring Friends I am (much hurried) Your dutiful and Affectionate Kinsman
Jona Williams Junr


Love to Temple
I find many friends to America, some warm ones, and some moderate ones, but even the Gentlemen who are on the side of the Ministry, do not fail to express their wishes for an amicable settlement.
I have given away some of the speeches one to Mr. Pringle of Liverpool and one to Mr. Hamliton of this place who are thinking good Men and men of property. The latter is very violent in our favour and very sensible.

 
Addressed: To / Doctr Benjamin Franklin / at Mrs Stevensons / Craven Street / Strand / London / (post paid)
